                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

ROYREGUIES HALL #473044/118979                 CIVIL ACTION NO. 17-1203

VERSUS                                         JUDGE S. MAURICE HICKS, JR.

NELSON DAVID                                   MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, no written

objections having been filed, and concurring with the findings of the Magistrate Judge

under the applicable law;

      IT IS ORDERED that all of Plaintiff’s remaining claims in this civil action are

DISMISSED WITHOUT PREJUDICE for failure to prosecute

      THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 27th day of

January, 2020.
